In an action to recover on a promissory note and mortgage, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Vinik, J.), dated November 17, 1992, as denied his cross motion to vacate the default judgment entered against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendant’s cross motion to vacate the default judgment previously entered against him in connection with the plaintiffs’ motion for summary judgment in lieu of complaint. The defendant failed to show excusable default and a meritorious defense which would warrant vacating the judgment (see, CPLR 5015 [a] [1]). Sullivan, J. P., Santucci, Joy and Krausman, JJ., concur.